
	
		III
		112th CONGRESS
		2d Session
		S. RES. 577
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Baucus (for himself,
			 Mr. Kerry, Mrs.
			 Murray, Mr. Tester, and
			 Ms. Murkowski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the First Special Service Force,
		  in recognition of its superior service during World War II.
	
	
		Whereas the First Special Service Force (referred to in
			 this preamble as the Force), a military unit composed of
			 volunteers from the United States and Canada, was activated in July 1942 at
			 Fort Harrison near Helena, Montana;
		Whereas the Force was initially intended to target
			 military and industrial installations that were supporting the German war
			 effort, including important hydroelectric plants, which would severely limit
			 the production of strategic materials used by the Axis powers;
		Whereas, from July 1942 through June 1943, volunteers of
			 the Force trained in hazardous, arctic conditions in the mountains of western
			 Montana, and in the waterways of Camp Bradford, Virginia;
		Whereas the combat echelon of the Force totaled 1,800
			 soldiers, half from the United States and half from Canada;
		Whereas the Force also contained a service battalion,
			 composed of 800 members from the United States, that provided important support
			 for the combat troops;
		Whereas a special bond developed between the Canadian and
			 United States soldiers, who were not segregated by country, although the
			 commander of the Force was a United States colonel;
		Whereas the Force was the only unit formed during World
			 War II that consisted of troops from Canada and the United States;
		Whereas, in October 1943, the Force went to Italy, where
			 it fought in battles south of Cassino, including Monte La Difensa and Monte
			 Majo, two mountain peaks that were a critical anchor of the German defense
			 line;
		Whereas, during the night of December 3, 1943, the Force
			 ascended to the top of the precipitous face of Monte La Difensa, where the
			 Force suffered heavy casualties and overcame fierce resistance to overtake the
			 German line;
		Whereas, after the battle for La Difensa, the Force
			 continued to fight tough battles at high altitudes, in rugged terrain, and in
			 severe weather;
		Whereas, after battles on the strongly defended Italian
			 peaks of Sammucro, Vischiataro, and Remetanea, the size of the Force had been
			 reduced from 1,800 soldiers to fewer than 500;
		Whereas, for 4 months in 1944, the Force engaged in raids
			 and aggressive patrols at the Anzio Beachhead;
		Whereas, on June 4, 1944, members of the Force were among
			 the first Allied troops to liberate Rome;
		Whereas, after liberating Rome, the Force moved to
			 southern Italy and prepared to assist in the liberation of France;
		Whereas, during the early morning of August 15, 1944,
			 members of the Force made silent landings on Les Iles D'Hyeres, small islands
			 in the Mediterranean Sea along the southern coast of France;
		Whereas the Force faced a sustained and withering assault
			 from the German garrisons as the Force progressed from the islands to the
			 Franco-Italian border;
		Whereas, after the Allied forces secured the
			 Franco-Italian border, the United States Army ordered the disbandment of the
			 Force on December 5, 1944, in Nice, France;
		Whereas, during 251 days of combat, the Force suffered
			 2,314 casualties, or 134 percent of its authorized strength, captured thousands
			 of prisoners, won 5 United States campaign stars and 8 Canadian battle honors,
			 and never failed a mission;
		Whereas the United States is forever indebted to the acts
			 of bravery and selflessness of the troops of the Force, who risked their lives
			 for the cause of freedom;
		Whereas the efforts of the Force along the seas and skies
			 of Europe were critical in repelling the advance of Nazi Germany and liberating
			 numerous communities in France and Italy;
		Whereas the bond between the members of the Force from the
			 United States and those from Canada has endured over the decades, as the
			 members meet every year for a reunion, alternating between the United States
			 and Canada; and
		Whereas the traditions and honors exhibited by the Force
			 are carried on by 2 outstanding active units of 2 great democracies, the
			 Special Forces of the United States and the Canadian Special Operations
			 Regiment: Now, therefore, be it
		
	
		That the Senate recognizes and honors
			 the superior service of the First Special Service Force during World War
			 II.
		
